Citation Nr: 1709302	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-49 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for bronchial asthma, from July 29, 2008, forward. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In April 2016, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Entitlement to a TDIU was denied by the RO in an unappealed January 2014 rating decision. However, the issue of entitlement to a TDIU has been re-raised by the evidence, and therefore, the issue is considered part of the current appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDINGS OF FACT

1. For the entire rating period on appeal, bronchial asthma has been managed by inhalational bronchodilator use and inhalational anti-inflammatory therapy, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year. The majority of pulmonary function testing (PFT) results show a Forced Expiratory Volume in one second (FEV-1) of no worse than 56 percent predicted, and a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of no worse than 56 percent.

2. The Veteran is service-connected for: posttraumatic stress disorder, rated as 70 percent disabling; bronchial asthma, rated as 30 percent disabling; diabetes mellitus with onychomycosis, gastroparesis, and bowel dysfunction, rated as 20 percent disabling; bladder dysfunction associated with diabetes mellitus, rated as 20 percent disabling; residuals of a right fifth metacarpal fracture, rated as 10 percent disabling; peripheral neuropathy of all four extremities associated with diabetes mellitus, rated as 10 percent disabling for each extremity; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as non-compensable. The combined disability rating is 90 percent.

3. The preponderance of the competent, probative, and credible evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1. For the entire rating period on appeal, the criteria for an increased disability rating in excess of 30 percent for bronchial asthma are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2016).

2. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the service-connected disabilities and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued notice letters to the Veteran in August 2008 and October 2011 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the January 2016 Board hearing. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in September 2008, November 2011, and June 2016. In addition, the Veteran was afforded other VA examinations during the appeal period where VA examiners addressed the issue of his unemployability. When VA undertakes to provide an examination, it must ensure that the examination and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the service-connected disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Disability Rating for Asthma

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. The Veteran initiated the claim for an increased disability rating in July 2008. Therefore, the relevant temporal focus for adjudicating the claim begins in July 2007. See id.

The Board has reviewed all of the evidence in the Veteran's file, in particular the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's bronchial asthma is currently rated as 30 percent disabling under Diagnostic Code 6602. See 38 C.F.R. § 4.97. Under Diagnostic Code 6602, a 10 percent rating is assigned when FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy. A 30 percent rating is assigned when FEV-1 is 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. A 60 percent rating is assigned when FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent, at least three per year, courses of systemic, oral or parenteral, corticosteroids. Id. A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications. Id.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  As 38 C.F.R. 
§ 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.

VA treatment records beginning in May 2007 reflect prescription medications for a daily bronchodilator inhaler and daily inhalational anti-inflammatory therapy. 

Upon VA examination in September 2008, the Veteran reported that his bronchial asthma resulted in a persistent cough with purulent sputum, orthopnea, shortness of breath, and limited functional capacity. He reported monthly asthma attacks, primarily with exertion, and seeking medical treatment from a physician once per year. The VA examiner noted past treatment with a corticosteroid inhaler. The PFT results were as follows: FEV-1 was 103 percent of expected pre-bronchodilator, and 80 percent of expected post-bronchodilator; FEV-1/FVC was 76 percent pre-bronchodilator, and 55 percent post-bronchodilator. The VA examiner noted a discrepancy between the PFT findings and the clinical examination, which he characterized as normal with medication usage. Following examination, the VA examiner indicated that the Veteran's history supports a diagnosis of bronchial asthma with normal PFT with treatment. 

Upon VA examination in November 2011, the Veteran reported that his bronchial asthma resulted in a persistent cough with purulent sputum, orthopnea, wheezing, and shortness of breath with walking two city blocks. The Veteran reported being unable to perform normal daily chores or activities due to shortness of breath. The Veteran reported asthma attacks as occurring approximately three times per year, and seeking medical treatment from a physician twice per year. The PFT results were as follows: FEV-1 was 99 percent of expected pre-bronchodilator, and 111 percent of expected post-bronchodilator; FEV-1/FVC was 74.3 percent pre-bronchodilator, and 74.0 percent post-bronchodilator. The VA examiner noted no discrepancy between PFT finding and clinical examination findings. 

Private PFT results dated in March 2015 were as follows: FEV-1 was 62 percent of expected pre-bronchodilator; FEV-1/FVC was 68 percent pre-bronchodilator, and 74 percent post-bronchodilator. The Veteran's FEV-1 improved 16 percent as compared to the pre-bronchodilator state, but the percentage as compared to the predicted value was not reported. 

Private PFT results dated in October 2015 were as follows: FEV-1 was 73 percent of expected pre-bronchodilator; FEV-1/FVC was 81 percent pre-bronchodilator. While it is unclear, it appears that FEV-1 was 62 percent of expected post-bronchodilator; FEV1/FVC was not reported after bronchodilator use. The contemporaneous private treatment record reflects that the Veteran reported "doing ok." When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed." Savage v. Shinseki, 24 Vet. App. 259 (2011). Clarification of the private treatment record, however, is not needed. The uncertainty of this private treatment record arose from the post-bronchodilator FEV-1 measurement being listed as raw data instead of as a percentage of the predicted value.  As calculating a percentage, as required by the Rating Schedule, involves only simple calculation, the relevant information was reasonably obtained. 

During the January 2016 Board hearing, the Veteran testified that his bronchial asthma resulted in significant limitations in his functional capacity, such that he has difficulty taking showers, performing household chores, playing with his grandchildren, and ambulating in the community. The Veteran reported routinely seeking treatment from his physician, which consisted of an inhaler and a nebulizer; he denied corticosteroid use. 

Private PFT results dated in May 2016 were as follows: FEV-1 was 77 percent of expected pre-bronchodilator; FEV-1/FVC was 77 percent pre-bronchodilator. No post-bronchodilator results were included. The contemporaneous private treatment record reflects that the Veteran reported being "almost the same." 

Upon VA examination in June 2016, the Veteran reported symptoms of chronic shortness of breath, wheezing, and a clear productive cough. The Veteran reported an episode of asthma exacerbation in February 2016 that required physician examination and treatment with antibiotic and steroid medications. The VA examiner diagnosed bronchial asthma and chronic obstructive pulmonary disease (COPD), and indicated that COPD is considered a progression of the Veteran's service-connected disability. The VA examiner noted that treatment of the Veteran's respiratory conditions required daily inhalational bronchodilator therapy, daily inhalational anti-inflammatory medication, and use of a nebulizer. The VA examiner also noted intermittent use of corticosteroids therapy, and specifically indicated one such course of treatment in the past year. The PFT results were as follows: FEV-1 was 77 percent of expected pre-bronchodilator, and 81 percent of expected post-bronchodilator; FEV-1/FVC was 75 percent pre-bronchodilator, and 77 percent post-bronchodilator. The VA examiner indicated that the PFT results accurately reflect the Veteran's current pulmonary function, and that the bronchial asthma was the predominant respiratory disability. 

The preponderance of the evidence is against a finding that supports entitlement to an increased disability rating at any point during the appeal period. For the entire rating period on appeal, the evidence demonstrates that the Veteran's bronchial asthma has been medically managed through daily inhalational bronchodilator use and daily anti-inflammatory therapy. The evidence demonstrates that the Veteran's bronchial asthma does not manifest in monthly exacerbations that require treatment by a physician or in the need for at least three courses of corticosteroid therapy within the past year. The Veteran reported various frequencies of his asthma attacks, including at least one instance of reporting monthly asthma attacks; however, the evidence demonstrates that his asthma exacerbations only required treatment by a physician, at most, twice a year. In addition, while the Veteran has been treated with corticosteroid therapy during the appeal, the evidence demonstrates a frequency of such treatment of, at most, once in the preceding year. Therefore, the medical management necessitated by the Veteran's bronchial asthma most closely approximates the criteria for a 30 percent disability rating for the entire rating period on appeal. 38 C.F.R. § 4.97, Diagnostic Code 6602. 

In addition, the PFT results throughout the appeal period are consistent with a 30 percent disability rating. The record contains six sets of PFT results during the appeal period. The post-bronchodilator FEV-1/FVC ratio of 55 percent, reported during the September 2008 VA examination, is the only PFT result that satisfies the criteria for a disability rating in excess of 30 percent. However, the VA examiner indicated that the PFT results were not consistent with the clinical examination. While 38 C.F.R. § 4.96(d)(3) provides that when the PFTs are not consistent with clinical findings, the PFTs should be used as the basis for the disability rating unless the examiner indicates why PFTs are not a valid indicator of respiratory functional impairment, this regulation does not specifically apply to Diagnostic Code 6602. Regardless, while the VA examiner did not indicate that the PFT results were invalid, he explained that the Veteran's clinical examination was normal with appropriate medication use. As discussed above, the use of medication is specifically contemplated by Diagnostic Code 6602 and the Veteran's use of medication has been fully contemplated in finding that the symptomatology associated with the Veteran's bronchial asthma more closely approximates a 30 percent disability rating. 38 C.F.R. § 4.97, Diagnostic Code 6602; see Jones v. Shinseki, 26 Vet. App. 56 (2012); McCarroll v. McDonald, 28 Vet. App. 267 (2016). In contrast, most of the PFT results demonstrate a FEV-1 measure greater than 70 percent predicted and a FEV-1/FVC ratio greater than 70 percent. Accordingly, entitlement to a disability rating of 60 percent or higher is not warranted. Id. 

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. Specifically, the Board has considered application of Diagnostic Code 6604 as the June 2016 VA examiner noted an additional diagnosis of COPD. Where there are co-existing respiratory conditions, a single rating will be assigned under the diagnostic code that reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating. 38 C.F.R. § 4.96(a). While the VA examiner opined that COPD was a progression of the Veteran's service-connected bronchial asthma, he indicated that bronchial asthma was the predominant disability. Therefore, an alternative disability rating under Diagnostic Code 6604 is not warranted. 38 C.F.R. § 4.96(a). 

The Veteran is competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed and specific determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for Veteran's bronchial asthma. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating for bronchial asthma at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities. 

The symptomatology and impairment caused by the Veteran's bronchial asthma, throughout the rating period on appeal, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, Diagnostic Code 6602 contemplates pulmonary functioning, the frequency of medical care, and the types of medication required to treat bronchial asthma.  As demonstrated by the evidence, the Veteran's asthma is medically managed by daily inhalational bronchodilator and anti-inflammatory therapies, and is manifested by a FEV-1 of no worse than 56 percent predicted and a FEV-1/FVC ratio of no worse than 56 percent. His asthma is not manifested by at least monthly visits to physician for required care for exacerbations or at least three courses of systemic (oral or parenteral) corticosteroids.  While respiratory symptoms, such as shortness of breath, productive cough, and decreased activity tolerance, are not specifically listed in the Rating Schedule, the effects of those symptoms on overall respiratory function and the need for medical management are specifically listed, and these resultant effects serve as the basis for the disability ratings assigned for respiratory conditions such as bronchial asthma and COPD. 
As a result, the schedular rating adequately contemplates the symptomatology associated with the Veteran's bronchial asthma.  An increased rating greater than 30 percent is provided for certain manifestations of bronchial asthma; however, as discussed above, the evidence demonstrates that those findings are not present.

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. As such, and in the absence of exceptional factors associated with the Veteran's bronchial asthma, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(a). A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment. In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Moore v. Nicholson, 21 Vet. App. 211, 218 (2007). Although VA fully must consider "the effect of combinations of disability" under 38 C.F.R. § 4.15, regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (2013). 

Effective July 23, 2010, the Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU. The Veteran is service-connected for: posttraumatic stress disorder, rated as 70 percent disabling; bronchial asthma, rated as 30 percent disabling; diabetes mellitus with onychomycosis, gastroparesis, and bowel dysfunction, rated as 20 percent disabling; bladder dysfunction associated with diabetes mellitus, rated as 20 percent disabling; residuals of a right fifth metacarpal fracture, rated as 10 percent disabling; peripheral neuropathy of all four extremities associated with diabetes mellitus, rated as 10 percent disabling for each extremity; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as non-compensable. The combined disability rating is 90 percent. See 38 C.F.R. §§ 4.25, 4.26. The Veteran has a combined disability rating of at least 70 percent with at least one disability rated as 40 percent disabling; therefore, the Veteran's service-connected disabilities meet the schedular requirements for consideration of a TDIU. See 38 C.F.R. § 4.16(a).

The Veteran completed one year of college education and his post-service employment history consisted exclusively of manual labor employment as an aircraft mechanic. The Veteran stopped working full-time in March 2007.

Upon VA examination in September 2008 for bronchial asthma and right fifth metacarpal fracture residuals, the Veteran reported decreased functional capacity due to his asthma and decreased and painful range of motion in his right hand. The Veteran also reported increased wheezing when working at a moderate tempo, becoming short-winded, and requiring increased rest between tasks. The VA examiner concluded that the effect of the Veteran's service-connected disabilities on his overall daily activities was a moderate limitation. 

A September 2008 VA treatment record reflects that the Veteran worked as an aircraft mechanic for 39 years prior to retiring in 2007. The Veteran reported continuing to work on a part-time basis detailing cars, which required a lot of use of his hands. The Veteran reported increased pain with increased use of his hands, and reported the worst pain at the end of his work day. 

Upon VA examination in September 2009 for right fifth metacarpal fracture residuals, the Veteran reported difficulty performing normal household chores, including plumbing repairs, mopping, sweeping or mopping floors, difficulty moving furniture, repairing walls, and painting. He reported being unable to complete yard work and a loss of the ability to perform occupational duties, which was automobile mechanic work. Following examination, the VA examiner concluded that the effect of the Veteran's residual disability on his overall daily activities and usual occupation was a moderate limitation. 

Upon VA psychological examination in November 2010, the Veteran reported difficulty controlling his anger and difficulty getting along with other people. However, with respect to his former employment, he reported good relationships with his supervisor and co-workers. The Veteran specifically indicated that "his unemployment is not due, primarily, to the effects of a mental condition." Following examination, the VA examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, and specifically indicated that the Veteran has difficulty adapting to stressful circumstances including a work-like setting, and demonstrated an inability to establish and maintain effective relationships. 

Following VA examination in January 2011 for diabetes and diabetic complications (onychomycosis, gastroparesis, and bilateral upper and lower extremity peripheral neuropathy), the VA examiner indicated that none of the examined conditions had an effect on the Veteran's usual occupation or usual daily activities. 

In his May 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he worked as an aircraft mechanic from October 1971 until March 2007, when he became too disabled to work. The Veteran indicated that he was unemployable due to his diabetes, peripheral neuropathy, bronchial asthma, and osteoarthritis. 

Upon VA examination in October 2011 for hearing loss and tinnitus, the Veteran reported difficulty hearing ordinary conversation. Following examination, the VA examiner indicated that the Veteran would experience difficulty hearing and understanding speech, especially in the presence of background noise present, and that this limitation would exist across both physical and sedentary activities and employment. 

Following VA examination in November 2011 for bronchial asthma, residuals of the right fifth metacarpal fracture, and diabetes with diabetic complications, including radiculopathy, the VA examiner indicated that the Veteran's service-connected disabilities collectively resulted in limited exertional activity and fatigue, limited wrist activity, and limited prolonged walking and standing. 

Upon VA psychiatric examination in January 2012, the Veteran reported social isolation and difficulty trusting others. Following examination, the VA examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, and specifically indicated that the Veteran has difficulty adapting to stressful circumstances including a work-like setting, and demonstrated an inability to establish and maintain effective relationships. 

Upon VA psychiatric examination in December 2013, the Veteran reported social isolation and difficulty trusting others. The Veteran reported that he retired in 2007 due to medical issues involving his gallbladder, and that he attempted to work as a contractor following recovery of his medical issues, but was unable because "he had a hard time being around people and had problems with dealing with authority." Following examination, the VA examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with most areas, and specifically indicated that the Veteran has difficulty adapting to stressful circumstances including a work-like setting, and demonstrated an inability to establish and maintain effective relationships. 

Following VA respiratory examination in June 2016, the VA examiner opined that the Veteran's respiratory condition would limit his ability to perform activities that would require sustained endurance or that were strenuous. 

The preponderance of the evidence demonstrates that the Veteran's service-connected disabilities do not render the Veteran unable to secure or following substantially gainful employment. The evidence demonstrates that during his post-service years of employment, the Veteran experienced limitations as a result of his service-connected bronchial asthma. Notably, his bronchial asthma resulted in symptoms of shortness of breath, decreased activity tolerance, and decreased speed of task completion. However, despite these limitations, the Veteran successfully maintained employment until his retirement in March 2007. Following his retirement, he continued to work as an independent contractor for a few years, and reported additional difficulty due to his service-connected disabilities. Specifically, his right hand disability negatively affected his ability to lift, grip, and carry, and his PTSD manifested in symptoms of social isolation and difficulty interacting with others. 

While the service-connected disabilities result in functional impairments that affect occupational tasks, the preponderance of the evidence does not establish that the Veteran is rendered unemployable by his service-connected disabilities. Multiple VA examiners have opined that the Veteran's right hand and bronchial asthma disabilities result in a moderate limitation in his usual occupational duties. Additional VA examiners have opined that the Veteran's diabetes mellitus with associated complications have no effect on his usual occupational duties. While the Veteran's service-connected disabilities result in functional impairments involving manual dexterity, activity tolerance, and social interaction, he is compensated for those limitations through his assigned disability ratings. See 38 C.F.R. § 4.1 (explaining that disability rating percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); see also Van Hoose, 4 Vet. App. at 363 ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").

The Board has considered all the lay and medical evidence and finds the opinions provided by the VA examiners more probative than those provided by Veteran. The VA examiners have reviewed the Veteran's claims file, conducted in-person interviews and examinations of the Veteran, and reported a history of the Veteran's symptomatology. While the VA examiners found that the Veteran's service-connected disabilities result in functional limitations, the evidence does not establish that the severity of those limitations renders the Veteran unemployable. The Board finds that the VA examiners' medical opinions are based on a comprehensive review of the Veteran's medical history and current complaints. The Board acknowledges the Veteran's contentions that his service-connected disabilities render him unemployable. However, the competent and probative medical evidence of record does not support a finding of unemployability due to the service-connected disabilities.

For these reasons, the Board finds that the preponderance of the competent and credible evidence demonstrates that the criteria for a TDIU have not been met. As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.



ORDER

Entitlement to an increase disability rating in excess of 30 percent for bronchial asthma is denied. 

Entitlement to a TDIU is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


